UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6964


BRYANT KEITH BENTLEY,

                Plaintiff - Appellant,

          v.

DR. COLON, former Chief Dental Officer; MR. SMITH, Dental
Hygienist,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(0:13-cv-02322-RBH)


Submitted:   October 20, 2015             Decided:   October 23, 2015



Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryant Keith Bentley, Appellant Pro Se.    Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bryant    Keith    Bentley   appeals    the     district    court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have    reviewed    the   record   and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      See Bentley v. Colon, No. 0:13-cv-02322-RBH (D.S.C. May

27, 2015).      We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented      in   the   materials

before   this    court   and   argument     would   not     aid   the   decisional

process.



                                                                          AFFIRMED




                                        2